DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-5, 7-8, 10, 12, 23, 33-37, 59, 61-63, 66, 69-72, 74-79, 94, 112, 117, 129, 133, 140, 150, and 153 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 23, 79, and 153 are amended.  Claims 6, 9, 11, 13-22, 24-32, 38-58, 60, 64-65, 67-68, 73, 80-93, 95-111, 113-116, 118-128, 130-132, 134-139, 141-149, 151-152,  and 154-158 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 Jun. 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The amendments filed on 28 May 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 153 under 35 USC 112(a) because the specification while being enabling for treating a disease or disorder in a patient, 
	In view of Applicants amendments, the rejection of claims 1-5, 7-8, 10, 12, 23, 33-37, 59, 61-63, 66, 69-72, 74-79, 94, 112, 117, 129, 133, 140, 150, and 153 under 35 USC 103 as being unpatentable over Gao et all. (US 2017/0143852 A1; published 25 May 2017), in view of Guo et al. (Biomat.; published 2013) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-5, 7-8, 10, 12, 23, 33-37, 59, 61-63, 66, 69-72, 74-79, 94, 112, 117, 129, 133, 140, 150, and 153 on the ground of nonstatuatory double patenting  as being unpatentable over claims 1-13 of US patent No. 10,098,971 B1, in view Gao et all. (US 2017/0143852 A1; published 25 May 2017), and Guo et al. (Biomat.; published 2013) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-5, 7-8, 10, 12, 23, 33-37, 59, 61-63, 66, 69-72, 74-79, 94, 112, 117, 129, 133, 140, 150, and 153 on the ground of nonstatuatory double patenting  as being unpatentable over claims 1-14 of US patent No. 9,751,970 B1, in view Gao et all. (US 2017/0143852 A1; published 25 May 2017), and Guo et al. (Biomat.; published 2013) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, 10, 12, 23, 33-37, 59,61-63, 66, 69-72, 74-79,94, 112, 117, 129, 133, 140, 150, and 153 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2017/0143852 A1; published 25 May 2017), in view of Guo et al. (Biomat.; published 2013).


    PNG
    media_image1.png
    107
    193
    media_image1.png
    Greyscale
 wherein x=71, 77, or 80 and y=3 or 6 (see figs. 14A-F; tables 1-3).  These probes read in part on probes of instant formula (I) 
    PNG
    media_image2.png
    120
    442
    media_image2.png
    Greyscale
 wherein R1= Me (alkyl, C=1); R2=R2’=Me (alkyl, C=1), n=114; w=0; R3=
    PNG
    media_image3.png
    194
    176
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    192
    188
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    194
    174
    media_image5.png
    Greyscale
, or X1=X2=X3=H, nx=1, X4=X5=isopropyl (alkyl, C=3); x= 80; y=3; R4= 
    PNG
    media_image6.png
    196
    176
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    194
    174
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    196
    176
    media_image8.png
    Greyscale
, Y1=Y2=Y3=H, ny=1; Y4=dye; and R6=Me (alkyl, C=1).  Gao et al. disclose indocyanine green (see [0025], [0043], example 6, claim 18, Fig. 7A).  Gao et al. disclose UPS6.9 (pH transition at 6.9)(see 40A).  Gao et al. 
    PNG
    media_image9.png
    148
    227
    media_image9.png
    Greyscale
 ([0043], [0079], [0309),  
    PNG
    media_image10.png
    215
    255
    media_image10.png
    Greyscale
 (pH transition at 6.9)(R3= 
    PNG
    media_image11.png
    216
    156
    media_image11.png
    Greyscale
) (see Fig. 85b).  Gao et al. disclose PEO-b-(PR1-r-PR2-t-Cy5) 
    PNG
    media_image12.png
    325
    327
    media_image12.png
    Greyscale
 (w>0; random block from two different monomers; R11 and R3 are randomly incorporated in the polymer)(see Fig. 58; [0147]).  Gao et al. teach that R1 may H or 
    PNG
    media_image13.png
    103
    226
    media_image13.png
    Greyscale
 or NOTA(see [0013]). Gao et al. teach 64Cu2+ (see [0023], [0059], [0376]).  Gao et al. teach a method of imaging the pH of a intracellular or extracellular environment (see [0030]-[0032]).  Gao et al. teach a method of delivering a compound of interest to a target cell (see [0036]-[0038]).  Gao et al. teach a method of resecting a tumor in a patient (see [0039]-[0042]).  Gao et al. teach a method of 64Cu to the UPS nanoprobes, the distribution of the PET nuclides is anticipated to be shifted by targeting tumor acidosis and therefore eliminate false positives (see [0380]).  Gao et al. teach the chemical structures of triblock copolymers PEO-b-P(DEA40-b-D5A), PEO-b-P(D5A40-b-DEA40) (R11 and R3 are incorporated consecutively to form a block) and PEO-P(DEA40-r-D5A40) (R11 and R3 are randomly incorporated into the polymer)  (see Fig 113A, [0202], [0459]).  Gao et al. teach that the polymer may further comprise a targeting moiety (see [0025], [0224], [0230]-[0231]).  Gao et al. teach pH responsive micelles.  The micelles of the disclosure provide one or more advantages in diagnostic applications such as (1) rapid dissociation of the micelle and high contrast sensitivity (see [0222]-[0224]; [0227]-[0229]).
Gao et al. do not disclose a polymer of instant formula (I) wherein z= 1-5, and R5= 
    PNG
    media_image14.png
    226
    174
    media_image14.png
    Greyscale
, or 
    PNG
    media_image15.png
    218
    188
    media_image15.png
    Greyscale
.  Gao et al. do not disclose a polymer of instant formula (I) wherein the dye is indocyanine green.  Gao et al. do not further disclose a compound of instant formula (I) wherein R1=H or 
    PNG
    media_image16.png
    126
    248
    media_image16.png
    Greyscale
.  Gao et al. do not further disclose a polymer 
Guo et al. teach image-guided and tumor-targeted drug delivery with radiolabeled uni-molecular micelles (see title).  Guo et al. teach synthesis of the dendritic amphiphilic PAMAM-PLA-b-PEG-OMe/TRC105/NOTA block copolymers (see scheme 1; pg. 8325).  NOTA-SH was synthesized by reacting p-SCN-Bn-NOTA with AET.HCl in the presence of TEA (see pg. 8327).  Guo et al. teach targeted cancer therapy and imaging (see pg. 8324).  Guo et al. teach that these unimolecular micelles formed by dendritic amphiphilic block copolymers that synergistically integrate passive and active tumor targeting abilities with pH-controlled drug release and PET imaging capabilities provide the basis for future cancer theranostics (see abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the polymers of Gao et al. (for example PDPA-dye, PEO-b-(PR1-r-PR2-r-Cy5, PEG-b-(PR-r-Dye), or UPS6.9) by substituting at least one dye with p-SCN-Bn-NOTA-64Cu as taught by Gao et al. and Guo et al. because it would advantageously enable in vivo PET imaging distribution and/or the elimination of false positives.  There would have been a reasonable expectation of success because Guo et al. teach that p-SCN-Bn-NOTA will react with a free amino group and p-SCN-Bn-NOTA-64Cu will enable PET imaging of pH sensitive polymer micelles and Gao et al. teach that a wide range of compounds can be incorporated at the AMA fragment, included bodipy complexes.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the polymers of Gao et al. by substituting R1 wherein R1=Me with -H or 
    PNG
    media_image16.png
    126
    248
    media_image16.png
    Greyscale
 as taught by Gao et al. .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-8, 10, 12, 23, 33-37, 59, 61-63, 66, 69-72, 74-79, 94, 112, 117, 129, 133, 140, 150, and 153 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,098,971 B1, in view of Gao et al. (US 2017/0143852 A1; published 25 May 2017; see attached 892) and Guo et al. (Biomat.; published 2013; see attached 892). 


    PNG
    media_image17.png
    114
    281
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    237
    296
    media_image18.png
    Greyscale
 wherein y may be 1-6 and R4 is of formula 
    PNG
    media_image19.png
    205
    158
    media_image19.png
    Greyscale
.
	Claims 1-13 of U.S. Patent No. 10,098,971 B1 do not claim a polymer of instant formula (I) wherein the dye is indocyanine green (ICG). Claims 1-13 of U.S. Patent No. 10,098,971 B1 do not claim a polymer of instant formula (I) comprising an R5 and optionally R11 and optionally wherein R11 and R3 are incorporated consecutively to form a block or randomly incorporated.  Claims 1-13 of U.S. Patent No. 10,098,971 B1 do not claim a polymer of instant formula (I) wherein R1 is H or 
    PNG
    media_image16.png
    126
    248
    media_image16.png
    Greyscale
.  Claims 1-13 of U.S. Patent No. 10,098,971 B1 do not claim a polymer further comprising a targeting moiety or UPS6.9 or a micelle of the instant polymer or a pH responsive system comprising a micelle of the instant polymers.  Claims 1-13 of U.S. Patent No. 10,098,971 B1 do not claim a method of imaging the pH of an intracellular or extracellular environment or a method of delivering a compound of interest to a target cell or a method of resecting a tumor or a method of treating a cancer susceptible to endosomal or lysosomal pH arrest or a method of identifying the tumor acidosis pathway or a method of method of imaging a patient to determine the presence of a tumor or method of determining the efficacy of cancer treatment or a method of treating or preventing a disease or disorder in a patient.

	Guo et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the polymers of claims 1-13 of U.S. Patent No. 10,098,971 B1 by incorporating at least one of the instant R5 fragments as taught by Gao et a. and Guo et al. because it would advantageously enable it would advantageously enable in vivo PET and/or optical imaging distribution and/or the elimination of false positives.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the polymers of claims 1-13 of U.S. Patent No. 10,098,971 B1 by further using indocyanine green as the dye as taught by Gao et al. because it would have been expected to be an equivalent dye suitable for fluorescence imaging.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the polymers of claims 1-13 of U.S. Patent No. 10,098,971 B1 further incorporating one or more instant R11 fragments optionally wherein R11 and R3 are consecutively as a block or randomly as taught by Gao et al. and Guo et al. because it would have been expected to provide equivalent polymers suitable for use a pH responsive micelles.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the polymers of claims 1-13 of U.S. Patent No. 10,098,971 B1 by substituting R1 with H or 
    PNG
    media_image16.png
    126
    248
    media_image16.png
    Greyscale
 as taught by Gao et al. because it would have been expected to provide an equivalent polymer and/or advantageously enable conjugate to targeting moiety.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the polymers of claims 1-13 of U.S. Patent No. 10,098,971 B1 by further incorporating a targeting moiety as taught by Gao et al. because it would advantageously enable targeted delivery and/or increased tumor accumulation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the polymers of claims 1-13 of .

Claims 1-5, 7-8, 10, 12, 23, 33-37, 59, 61-63, 66, 69-72, 74-79, 94, 112, 117, 129, 133, 140, 150, and 153 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 9,751,970 B2, in view of Gao et al. (US 2017/0143852 A1; published 25 May 2017; see attached 892) and Guo et al. (Biomat.; published 2013; see attached 892). 

Claims 1-14 of U.S. Patent No. US 9,751,970 B2 claim a block copolymer and a pH-sensitive micelle formed from a block copolymer having the structure 
    PNG
    media_image20.png
    119
    243
    media_image20.png
    Greyscale
 wherein y is 1-6 and L is a fluorescent label.  In addition claims 1-14 of U.S. Patent No. US 9,751,970 B2 claim a method of imaging a tumor in an individual.
5 and optionally R11 and optionally wherein R11 and R3 are incorporated consecutively to form a block or randomly incorporated.  Claims 1-14 of U.S. Patent No. US 9,751,970 B2 do not claim a polymer of instant formula (I) wherein R1 is H or 
    PNG
    media_image16.png
    126
    248
    media_image16.png
    Greyscale
.  Claims 1-14 of U.S. Patent No. US 9,751,970 B2 do not claim an R3 having the structure 
    PNG
    media_image21.png
    216
    148
    media_image21.png
    Greyscale
.  Claims 1-14 of U.S. Patent No. US 9,751,970 B2 do not claim a polymer further comprising a targeting moiety or UPS6.9 or a micelle of the instant polymer or a pH responsive system comprising a micelle of the instant polymers.  Claims 1-14 of U.S. Patent No. US 9,751,970 B2 do not claim a method of imaging the pH of an intracellular or extracellular environment or a method of delivering a compound of interest to a target cell or a method of resecting a tumor or a method of treating a cancer susceptible to endosomal or lysosomal pH arrest or a method of identifying the tumor acidosis pathway or a method of method of imaging a patient to determine the presence of a tumor or method of determining the efficacy of cancer treatment or a method of treating or preventing a disease or disorder in a patient.
Gao et al. teach as discussed above.
Guo et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the polymers of claims 1-14 of U.S. Patent No. US 9,751,970 B2 by 5 fragments as taught by Gao et a. and Guo et al. because it would advantageously enable it would advantageously enable in vivo PET and/or optival imaging distribution and/or the elimination of false positives.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the polymers of claims 1-14 of U.S. Patent No. US 9,751,970 B2 by using indocyanine green as the fluorescent label as taught by Gao et al. because it would have been expected to provide an equivalent dye suitable for use in fluorescence imaging.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the polymers of claims 1-14 of U.S. Patent No. US 9,751,970 B2 further incorporating one or more instant R11 fragments optionally wherein R11 and R3 are consecutively as a block or randomly as taught by Gao et al. and Guo et al. because it would have been expected to provide equivalent polymers suitable for use a pH responsive micelles.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the polymers of claims 1-14 of U.S. Patent No. US 9,751,970 B2 by substituting R1 with H or 
    PNG
    media_image16.png
    126
    248
    media_image16.png
    Greyscale
 as taught by Gao et al. because it would have been expected to provide an equivalent polymer and/or advantageously enable conjugate to targeting moiety.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the polymer of claims 1-14 of U.S. Patent No. US 9,751,970 B2 by substituting R3 with 
    PNG
    media_image21.png
    216
    148
    media_image21.png
    Greyscale
 because it would have been expected to form an equivalent polymer composition suitable for forming a pH responsive micelle system.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the 


Applicants Arguments
	Applicants assert that neither of these references suggest or teach the inclusion of indocyanine green dye in the polymers.  The action must establish that the prior art teaches all of the elements and that there would have been motivation to have combined those elements as instantly claimed.

Applicant's arguments filed 29 Nov. 2021 have been fully considered but they are not persuasive. Gao teaches pH responsive polymers and nanoprobes for use in fluorescence imaging.  At for example [0025]-[0026], Gao teaches indocyanine green as a suitable dye.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618